Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to arguments/amendments filed 7/22/22.
Claims 1, 5, and 22 have been amended.
Claims 3, 4, 9 and 10 have been cancelled.
Claims 24 and 25 are new claims.
Claims 1, 2, 5-8 and 11-25 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 5/2/2022 has been considered and initialed by the examiner.
Response to Arguments/Amendments
Applicant’s amendments change the scope of the independent claim, and necessitated new grounds of rejection; therefore, the arguments are moot. Examiner has modified the rejection to further explain how the limitations are being interpreted and addressed each of the claims in this Final Office action as noted below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 12, 15, 16, 18-21, 24, 25, 29 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 11, 14, 17, 19-21, 29 and 30 of copending Application No. 16/739,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims are anticipated by copending application No. 16/739,286-see mapping of claims noted below:
Claims from 
Instant Application 17/510,248 
Not patentably distinct from Co-pending Application 16/739,286
1, 2 16, 21, 24, 25, 29, 30
1, 3, 4, 20, 21, 29, 30
11
10
12
11
15
14
18, 19
17
20
19


The instant application (‘248) is anticipated by copending application (‘286) since the invention does not claim the training, transformation and/or resolution steps/features of the images as copending ‘286 application; hence, broader in scope. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 11, 13, 14, 16, 18, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., International Publication No. WO 2019/164484 A1, in view of Gao et al., US Patent Application Publication No US 2019/0114511 A1, in further view of Kwak et al., US Patent No US 11,392,998 B1.
With respect to claims 1, 24 and 25,
Thomas discloses,
at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor to perform: (¶11: “…computing system 100 includes a processor 101, machine-readable storage medium 102, and storage 107…”; ¶12: “…The processor 101 may be a central processing unit (CPU), a semiconductor- based microprocessor, or any other device suitable for retrieval and execution of instructions…”)
At least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform (¶15: “...The processor 101 may communicate with the machine-readable storage medium 102. The machine-readable storage medium 102 may be any suitable machine readable medium, such as an electronic, magnetic, optical, or other physical storage device that stores executable instructions or other data (e.g., a hard disk drive, random access memory, flash memory, etc.). The machine-readable storage medium 102 may be, for example, a computer readable non-transitory medium...”; claim 13: “...A machine-readable non-transitory storage medium comprising instructions executable by a processor to)
obtaining a plurality of images, the plurality of images including a first image of a first room inside a home and a second image of a second room inside the home (¶16: “…first model application to image instructions 103 may include instructions to apply the first model 108 to an image to determine a context associated with the environment of the image. For example, the computing system 100 may receive an image or may include a camera to capture an image…”; ¶25: “…The image may be any suitable image…”; ¶37: “a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed. For example, the images maybe be images of different areas of the location or the images may be of the same location at different times. The images may be captured at any suitable time…”)
determining a type of the first room by processing the first image of the first room with a first neural network model; (Figs 2-5, ¶14: “...storage 107 may store first model 108, second model 109, and third model 110. The first model 108, second model 109, and third model 110 may be image classification models. The second model 109 and the third model 110 may be sub-models of the first model 108 in a hierarchy. In one implementation, the third model 110 is a submodel of the second model 109. The models may have a hierarchical relationship such that the output of a first model is used to select a second model to apply...” ¶17: “…The first model 108 may be a convolutional neural network trained for scene recognition…the first model 108 may be trained on a set of input images associated with different context types. The first model 108 may output information about context and confidence level associated with the context. The confidence level may be used to select a second model or to determine whether to use the output from the first model 108…”; ¶24: “…The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type…”; ¶32-¶37; ¶33: “…Location recognition model 301 is the first model in the hierarchy…” ¶37: “…a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed…”)
determining a type of the second room by processing the second image of the second room with the first neural network model; (¶17: “…The first model 108 may output information about context and confidence level associated with the context The confidence level may be used to select a second model or to determine whether to use the output from the first model 108…”;¶24: “…the first model is a machine-learning model trained on a set of images. The first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type. …”; ¶32-¶37; ¶33: “…Location recognition model 301 is the first model in the hierarchy…”; ¶37: “…a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed…”)
combining the first and second results to obtain, from the first neural network, a first output result indicating the type of the first room (¶8: “... the processor may apply a first model and select a second model based on the output of the first model...”; ¶24: “...The location type may be a room type...”; ¶26: “...there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”; ¶35: “...The model may be a machine learning model used to classify an image, in one implementation, the model classifies different areas of the image that are then segmented for further analysis... output from the first sub-model and the second sub-model may be used to form context information 404. in one implementation, additional information from the first model is also used to determine the environmental context...”)
identifying at least one feature in the first room by processing the first image with a second neural network model different from the first neural network model and trained using images of rooms of a same type as the first room (¶16-¶19; ¶16: “...The first model application to image instructions 103 may include instructions to apply the first model 108 to an image to determine a context associated with the environment of the image...”; ¶19: “…The selected model application to image instructions 105 may include instructions to apply the selected model to the image. For example, if the second model 109 is selected, the processor 101 may apply the second model 109 to the image. The second model 109 may be applied to the entire image or a segment of the image tailored to the second model 109. The models may have any suitable level of hierarchy. For example, the output of the second model 109 may be used to select a fourth or fifth model to apply...”;¶25: “…The image may be any suitable image...There may be multiple images to be input into the model, such as multiple images of the same location at different time periods or images of the same location from multiple angles…”; ¶26: “...there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”; ¶27: “…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image.)
identifying at least one second feature in the second room by processing the second image with a third neural network model different from the first neural network model and the second neural network model, the third neural network model trained using images of rooms of a same type as the second room; (¶18: “…The second or third model selection instructions 104 may include instructions to select at least one of the second and third model based on the determined context. As an example, the second model 109 may be a model to determine information about a home location, and the third model 110 may be a model to determine information about an office location, if the output from the first model 108 indicates that the location is in a home, the processor 101 may select the second model 109 to apply to the image. The second model 109 and the third model 110 may be convolutional neural network models trained to recognize objects of a particular type such that the second model 109 is related to a first object type and third model 110 is related to a second object type….”; ¶25: “...There may be multiple images to be input into the model, such as multiple images of the same location at different time periods or images of the same location from multiple angles. The environment may be an area around a user or electronic device. ¶26: “... a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”; ¶37: “...the image may be of a room. In one implementation, multiple images are captured to be analyzed. For example, the images maybe be images of different areas of the location or the images may be of the same location at different times. The images may be captured at any suitable time. In one implementation, the images are captured to be used to determine context information that is stored...”; ¶38: “... the processor determines environmental context associated with the image based on the application of hierarchical models...”)
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Gao however as shown discloses,
the first neural network model comprising two neural network sub-models including a first sub-model having an average pooling layer and a second sub-model having a max pooling layer instead of the average pooling layer (¶130: “...The convolution layers of the convolutional neural network serve as feature extractors. Convolution layers act as adaptive feature extractors capable of learning and decomposing the input data into hierarchical features. In one implementation, the convolution layers take two images as input and produce a third image as output. ¶132: “.... The convolution layers extract different features of the input, which are combined at higher layers. The convolutional neural network uses a various number of convolution layers, each with different convolving parameters ¶133: “…sub-sampling layers employ two types of pooling operations, average pooling and max pooling. The pooling operations divide the input into non-overlapping two-dimensional spaces. For average pooling, the average of the four values in the region is calculated. For max pooling, the maximum value of the four values is selected….”)
 wherein processing the first image of the first room with the first neural network model comprises: processing the first image using the first sub-model to obtain first results, processing the first image using the second sub-model to obtain second results (Fig 1, ¶53: “...one implementation of a fully connected neural network with multiple layers... The input layer processes the raw input, the hidden layer processes the output from the input layer based on the weights of the connections between the input layer and the hidden layer. The output layer takes the output from the hidden layer and processes it based on the weights of the connections between the hidden layer and the output layer... Each layer has many neurons that respond to different combinations of inputs from the previous layers. These layers are constructed so that the first layer detects a set of primitive patterns in the input image data, the second layer detects patterns of patterns and the third layer detects patterns of those patterns.... ¶55: “...a feed-forward neural network with multiple layers....”; 131: “...The convolution operation includes sliding the kernel over the input image...  The resulting different outputs from many kernels are called feature maps. ¶132: “.... convolution layers use convolution filter kernel weights, which are determined and updated as part of the training process. The convolution layers extract different features of the input, which are combined at higher layers. The convolutional neural network uses a various number of convolution layers, each with different convolving parameters; Fig 6, ¶144: “...one implementation of a two-layer convolution of the convolution layers.... At convolution 1, the input is convolved by a convolutional layer comprising of two channels...  and then pooled in Pool 1 by means of average pooling... At convolution 2, the output of Pool 1 is then convolved by another convolutional layer ... The resulting feature vector is five hundred and twelve (512) ¶163: “...deep convolutional neural networks (CNNs) can be easily trained and improved accuracy has been achieved for image classification and object detection...”)
Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context and/or description of the environment. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image. Gao discloses image classification models which may be machine learning models that receive an image as input and output information about an environmental description associated with the image. Gao further discloses neural networks with multiple layers and various techniques for training deep convolutional neural networks including subsampling layers (e.g., pooling) and fully-connected layers. Thomas and Gao are directed to the same field of endeavor since they are related to data processing methods utilizing neural network and machine learning technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural network modelling techniques of Thomas with the method/system for training deep convolutional neural networks as taught by Gao since convolutional neural networks allow for processing of different combinations of information from various layers, can be easily trained and improve accuracy for image classification and object detection (¶53, ¶105, ¶107, ¶132, ¶144, ¶163).
Thomas and Gao disclose all of the above limitations, the combination of Thomas and Gao does not distinctly describe the following limitations, but Kwak however as shown discloses,
determining a value of the home at least in part by using the at least one first feature and the at least one second feature as input to a machine learning model different from the first neural network model, the second neural network model, and the third neural network (col 5, lines 5-10: “...The new information could further be analyzed and used to provide predictive information such as estimated property values, estimated utility costs, estimated property taxes, estimated cost of ownership, estimated property insurance payments as well as other kinds of predictive information...”; col 11, line 60- col 12 line 3: “...analyze image information and identify any appliances or other kinds of property structures... the image information may be processed by one or more machine learning and/or machine vision algorithms to detect and classify the state of one or more physical structures... remote device 404 captures images in a closet 902 of a home. This image is fed into a machine learning module configured to detect and classify property structures. After analyzing the image (in step 804), the system identifies water heater 906...”; col 12 lines 37-57: “...techniques include various kinds of deep neural networks. In some cases, embodiments may use one or more kinds of convolutional deep neural networks (CNNs) that are commonly used in image recognition and other areas of machine vision...Structure information about one or more property structures can be passed from remote to device 404 to server 403 during step 814. This information can then be used to predicting various outputs. By identifying appliances in a property and details of the current state of the appliances, a property information system can make more accurate estimates of a property's value and/or the cost of ownership of the property... the process described in FIG. 8 can apply to any kind of property structure, including fixed or built-in structures like walls, roofs, floors or other structures that a system can collect information about in order to provide an estimated property value...”; col 14, lines 3-39: “...a property information system may include a prediction system 1100 that can output an estimated property value 1102 for a property... The estimated property value 1102 can be determined according to various inputs. These inputs may include user collected images 1110 (for example, images of rooms, built-in structures and appliances) ...inputs may also include property structure data... regional property data ...”; col 14, line 58- col 15 line 3: “... To detect and classify property structures, and/or to predict estimated property values and/or cost of ownership, the embodiments may utilize a machine learning system. As used herein, the term “machine learning system” refers to any collection of one or more machine learning algorithms. Some machine learning systems may incorporate various different kinds of algorithms, as different tasks may require different types of machine learning algorithms. Generally, a machine learning system will take input data and output one or more kinds of predicted values. The input data could take any form including image data, text data, audio data or various other kinds of data...can be used for training, testing and deployment...  techniques include various kinds of deep neural networks. In some cases, embodiments may use one or more kinds of convolutional deep neural networks (CNNs) that are commonly used in image recognition and other areas of machine vision...”; col 15, lines 26-30: “...Embodiments may also use known techniques in deep learning to help process and classify objects within image data. These techniques include various kinds of deep neural networks. In some cases, embodiments may use one or more kinds of convolutional deep neural networks (CNNs) that are commonly used in image recognition and other areas of machine vision...”)
Kwak discloses a method/system for determining an estimated property value utilizing one or more kinds of convolutional deep neural networks for image recognition to estimate a property’s value. Kwak further discloses receiving/collecting image data as input to a machine learning system which incorporates various algorithms and output one or more kinds of predicted values to facilitate predicting property values. Thomas, Gao and Kwak are directed to the same field of endeavor since they are related to data processing methods utilizing neural network and machine learning technology. 
A person of ordinary skill in the art would have been motivated to combine the known machine learning system for predicting property values as taught by Kwak to the hierarchical neural network modeling techniques of Thomas and the method/system for training deep convolutional neural networks of Gao to achieve the claimed invention and there would have been a reasonable expectation of success in doing so/ DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems, hence resulting in gathering up to date property information and assessing the value of structures of the property. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural network modelling techniques of Thomas with the method/system for training deep convolutional neural networks of Gao and the machine learning system for predicting property values as taught by Kwak since it allows for improving the efficiency of the assessment process for predicting estimated property values (col 5, lines 5-10; col14, lines 3-51).

With respect to claims 2, 7 and 16,
Thomas, Gao and Kwak disclose all of the above limitations, Gao further discloses,
wherein the first neural network model comprises one or more convolutional layers (¶107: “...A convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent. It includes one or more convolutional layers, interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers…”)
wherein the second neural network model includes one or more convolutional layers ((¶107: “...A convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent. It includes one or more convolutional layers, interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers…”)
wherein the first neural network model comprises multiple convolutional layers (¶107: “...A convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent. It includes one or more convolutional layers, interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers.…”)
Gao discloses image classification models which may be machine learning models that receive an image as input and output information about an environmental description associated with the image. Gao further discloses neural networks with multiple layers, and various techniques for training deep convolutional neural networks. Thomas, Gao and Kwak are directed to the same field of endeavor since they are related to data processing methods utilizing neural network and machine learning technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural networking modelling techniques of Thomas with the machine learning systems for predicting property values of Kwak and the method/system for training deep convolutional neural networks as taught by Gao since convolutional neural networks can be easily trained and improve accuracy for image classification and object detection (¶53, ¶105, ¶107, ¶132, ¶144, ¶163).

With respect to claim 5,
Thomas, Gao and Kwak disclose all of the above limitations, Thomas further discloses,
wherein processing the second image of the second room with the first neural network model comprises: processing the second image using the first sub-model to obtain third results; processing the second image using the second sub-model to obtain fourth results; combining the third and fourth results to obtain a second output result for the first neural network model, the second output result indicating the type of the second room (¶17: “...the first model 108 may be trained on a set of input images associated with different context types... a different model may be selected in the same hierarchy level if the confidence level is below a threshold. In one implementation, multiple models may be applied where the confidence level of the output of the parent model is below a threshold for selecting a model...”; ¶18: “... The second or third model selection instructions 104 may include instructions to select at least one of the second and third model based on the determined context...”;¶19: “...the second model 109 may be applied to the entire image or a segment of the image tailored to the second model 109. The models may have any suitable level of hierarchy. For example, the output of the second model 109 may be used to select a fourth or fifth model to apply...”; ¶24: “...The location type may be a room type...”; ¶25: “…There may be multiple images to be input into the model, such as multiple images of the same location at different time periods or images of the same location from multiple angles…”; ¶26: “...there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”; ¶27: “…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image...”; ¶35: “...The model may be a machine learning model used to classify an image, in one implementation, the model classifies different areas of the image that are then segmented for further analysis... output from the first sub-model and the second sub-model may be used to form context information 404. in one implementation, additional information from the first model is also used to determine the environmental context...”; ¶37: “...a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed. For example, the images maybe be images of different areas of the location or the images may be of the same location at different times...”)
Thomas teaches hierarchical modeling techniques for applying an entire image(s) of an environment into a (machine learning/trained neural network) model(s) to determine a context and/or description of the environment. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image (see at least ¶17-¶19, ¶24-¶27, ¶35, ¶37). A person of ordinary skill in the art would have been motivated to combine the hierarchical modeling techniques of Thomas to achieve the claimed invention and there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such neural networking features into similar systems, hence resulting in an efficient manner for determining context (i.e. room type(s), objects present, etc) and environmental information associated with multiple images.

With respect to claims 6 and 13,
Thomas, Gao and Kwak disclose all of the above limitations, Gao further discloses,
wherein the first neural network model is a deep neural network (¶145: “...the convolutional neural network is a deep network...”; ¶163: “...deep convolutional neural networks (CNNs) can be easily trained and improved accuracy has been achieved for image classification and object detection...)
wherein the second neural network model is a deep neural network model (¶163: “...deep convolutional neural networks (CNNs) can be easily trained and improved accuracy has been achieved for image classification and object detection....”)
Gao discloses image classification models which may be machine learning models that receive an image as input and output information about an environmental description associated with the image. Gao further discloses feed forward neural networks with multiple layers, and various techniques for training deep convolutional neural networks. Thomas, Gao and Kwak are directed to the same field of endeavor since they are related to data processing methods utilizing neural network and machine learning technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural networking modelling techniques of Thomas with the machine learning systems for predicting property values of Kwak and the method/system for training deep convolutional neural networks as taught by Gao since convolutional neural networks can be easily trained and improve accuracy for image classification and object detection (¶53, ¶105, ¶107, ¶132, ¶144, ¶163).

With respect to claim 11,
Thomas, Gao and Kwak disclose all of the above limitations, Thomas further discloses,
wherein the type of the first room is selected from the group consisting of: garage, living room, bedroom, kitchen, bathroom, dining room, family room, basement, attic, closet, laundry room and mud room (¶24: “...the first model may be trained on images of different environment types, and the first model may be trained and updated with new training images...The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type...”; ¶34: “...If the processor selects the home model 306, the processor may select kitchen model 307 or living room model 308 based on the output from the home model 306. After the kitchen model 307, the processor may apply the stove model 309, and after the living room model, the processor may apply the couch model 310. The processor may not apply cubical model 302 if the home model 306 indicates that the image is likely to be in a home environment with a level of confidence above a threshold...”)

With respect to claim 14,
Thomas, Gao and Kwak disclose all of the above limitations, Gao further discloses,
wherein the second neural network model comprises one or more residual connections (Abstract: “...The convolutional neural network-based classifier comprises groups of residual blocks, each group of residual blocks is parameterized by a number of convolution filters in the residual block...”; ¶162: “...The main idea of residual learning is that the residual mapping is much easier to be learned than the original mapping. Residual network stacks a number of residual units to alleviate the degradation of training accuracy ...”; ¶163: “...Residual blocks add a skip-connection that bypasses the non-linear transformations … An advantage of residual blocks is that the gradient can flow directly through the identity function from later layers to the earlier layers...”; ¶235: “...The residual blocks comprise repeating units of convolution, interspersed with skip connections that allow information from earlier layers to skip over residual blocks...”)
Gao discloses image classification models which may be machine learning models that receive an image as input and output information about an environmental description associated with the image. Gao further discloses feed forward neural networks with multiple layers, and various techniques for training deep convolutional neural networks. Thomas, Gao and Kwak are directed to the same field of endeavor since they are related to data processing methods utilizing neural network and machine learning technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical modelling techniques of Thomas with the machine learning systems for predicting property values of Kwak and the method/system for training deep convolutional neural networks of Gao since residual mapping is easier to be learned, alleviates the degradation of training accuracy and allows for improved accuracy via image classification and object detection. (Abstract, ¶162, ¶163, ¶235).

With respect to claims 18 and 19,
Thomas, Gao and Kwak disclose all of the above limitations, Thomas further discloses,
wherein the first room is a kitchen, and wherein identifying the at least one feature comprises identifying a type of material of a countertop in the kitchen (¶27: “…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image…”)
 wherein the first room is a kitchen, and wherein identifying the at least one feature comprises identifying a finish of an appliance in the kitchen (¶27: “…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image…”; ¶37: “…. The image may be associated with a location of a device for receiving a query and/or command or may be in a separate location associated with the query and/or command request, such as where a user in a living room requests information about an item in the kitchen...”) 
A person of ordinary skill in the art would have been motivated to combine the hierarchical cascading models using machine learning techniques for determining information/attributes of objects in an image as taught by Thomas to achieve the claimed invention (identifying a type of material of a countertop in the kitchen and identifying a finish of an appliance) with a reasonable expectation of success in doing so.  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems, hence resulting in an improved method/system for determining environmental context related to a location type, people or objects in the environment depicted in an image in an efficient manner (¶8-¶10, ¶23, Figures 2-4).

With respect to claim 22,
Thomas, Gao and Kwak disclose all of the above limitations, Thomas further discloses,
wherein the processor executable instructions when executed by the at least one computer hardware processor, further cause the at least one computer hardware processor to perform: (¶11: “…computing system 100 includes a processor 101, machine-readable storage medium 102, and storage 107…”; ¶12: “…The processor 101 may be a central processing unit (CPU), a semiconductor- based microprocessor, or any other device suitable for retrieval and execution of instructions…”)
obtaining a plurality of images including a third image of an outdoor space outside the home (¶16: “…first model application to image instructions 103 may include instructions to apply the first model 108 to an image to determine a context associated with the environment of the image. For example, the computing system 100 may receive an image or may include a camera to capture an image…”; ¶24: “…, the first model is a machine-learning model trained on a set of images. The first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type…”; ¶25: “...there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”; ¶32-¶37; ¶33: “…Location recognition model 301 is the first model in the hierarchy…: ¶37: “…a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed…”)
determining a type of the outdoor space by processing the third image with the first neural network model (¶17: “...The context may be any suitable context, such as related to a location type, objects in the location, people in the vicinity, or an event type at the location. The first model 108 may determine the context in any suitable manner, such as using a machine learning method. The first model 108 may be a convolutional neural network trained for scene recognition. For example, the first model 108 may be trained on a set of input images associated with different context types. The first model 108 may output information about context and confidence level associated with the context.  The confidence level may be used to select a second model or to determine whether to use the output from the first model 108. For example, a different model may be selected in the same hierarchy level if the confidence level is below a threshold. In one implementation, multiple models may be applied where the confidence level of the output of the parent model is below a threshold for selecting a model...”; ¶24: “…The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type…”; there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”)
identifying at least one third feature of the outdoor space by processing the third image with a fourth neural network model different from the first neural network, the second neural network model and third neural network model, the fourth neural network model trained using images of a same type as the outdoor space (¶14: “…The first model 108, second model 109, and third model 110 may be image classification models. The second model 109 and the third model 110 may be sub-models of the first model 108 in a hierarchy…” ;(¶16-¶19; ¶19: “…The selected model application to image instructions 105 may include instructions to apply the selected model to the image. For example, if the second model 109 is selected, the processor 101 may apply the second model 109 to the image. The second model 109 may be applied to the entire image or a segment of the image tailored to the second model 109....”; ¶23: “…subsequent model may be selected in a hierarchical manner based on the output from a previously applied model. The models may be machine learning models that receive an image as input and output information about an environmental description associated with the image…”; ¶25: “…The image may be any suitable image...There may be multiple images to be input into the model, such as multiple images of the same location at different time periods or images of the same location from multiple angles…”;¶27:“…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image..”;¶28: “...there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”; ¶35: “...applying a hierarchical set of models to an image to extract environmental description information used to parse a communication, input image 400 may be captured from a camera by a user or captured automatically by a camera associated with a location or electronic assistant. A model, such as a scene recognition model, may be applied to the input image 400, and the output of the model may be segmented image 401. The model may be a machine learning model used to classify an image, in one implementation, the model classifies different areas of the image that are then segmented for further analysis...”; ¶41; claim 2...fourth model based on the output from the selected model...”)
Thomas teaches hierarchical modeling techniques for applying an entire image(s) of an environment into a (machine learning/trained neural network) model(s) to determine a context and/or description of the environment. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image (see at least ¶17-¶19, ¶24-¶27, ¶35, ¶37). A person of ordinary skill in the art would have been motivated to combine the hierarchical modeling techniques of Thomas to achieve the claimed invention (identifying at least one third feature of the outdoor space by processing the third image with a fourth neural network model different from the first neural network...... trained using images of a same type as the outdoor space) and there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such neural networking features into similar systems, hence resulting in an efficient manner for determining context (i.e. room type(s), objects present, etc) and environmental information associated with multiple images and models.
Kwak further discloses,
determining a value of the home at least in part by using the at least one first feature, the at least one second feature and the at least one third feature as input to a machine learning model different from the first neural network model, the second neural network model, the third neural network model and the fourth neural network model ((col 5, lines 5-10: “...The new information could further be analyzed and used to provide predictive information such as estimated property values, estimated utility costs, estimated property taxes, estimated cost of ownership, estimated property insurance payments as well as other kinds of predictive information...”; col 11, line 60- col 12 line 3: “...analyze image information and identify any appliances or other kinds of property structures... the image information may be processed by one or more machine learning and/or machine vision algorithms to detect and classify the state of one or more physical structures... remote device 404 captures images in a closet 902 of a home. This image is fed into a machine learning module configured to detect and classify property structures. After analyzing the image (in step 804), the system identifies water heater 906...”; col 12 lines 37-57: “...techniques include various kinds of deep neural networks. In some cases, embodiments may use one or more kinds of convolutional deep neural networks (CNNs) that are commonly used in image recognition and other areas of machine vision...Structure information about one or more property structures can be passed from remote to device 404 to server 403 during step 814. This information can then be used to predicting various outputs. By identifying appliances in a property and details of the current state of the appliances, a property information system can make more accurate estimates of a property's value and/or the cost of ownership of the property... the process described in FIG. 8 can apply to any kind of property structure, including fixed or built-in structures like walls, roofs, floors or other structures that a system can collect information about in order to provide an estimated property value...”; col 14, lines 3-39: “...a property information system may include a prediction system 1100 that can output an estimated property value 1102 for a property... The estimated property value 1102 can be determined according to various inputs. These inputs may include user collected images 1110 (for example, images of rooms, built-in structures and appliances) ...inputs may also include property structure data... regional property data ...”; col 14, line 58- col 15 line 3: “... To detect and classify property structures, and/or to predict estimated property values and/or cost of ownership, the embodiments may utilize a machine learning system. As used herein, the term “machine learning system” refers to any collection of one or more machine learning algorithms. Some machine learning systems may incorporate various different kinds of algorithms, as different tasks may require different types of machine learning algorithms. Generally, a machine learning system will take input data and output one or more kinds of predicted values. The input data could take any form including image data, text data, audio data or various other kinds of data...can be used for training, testing and deployment...  techniques include various kinds of deep neural networks. In some cases, embodiments may use one or more kinds of convolutional deep neural networks (CNNs) that are commonly used in image recognition and other areas of machine vision...”; col 15, lines 26-30: “...Embodiments may also use known techniques in deep learning to help process and classify objects within image data. These techniques include various kinds of deep neural networks. In some cases, embodiments may use one or more kinds of convolutional deep neural networks (CNNs) that are commonly used in image recognition and other areas of machine vision...”)
Kwak discloses a method/system for determining an estimated property value utilizing one or more kinds of convolutional deep neural networks for image recognition to estimate a property’s value. Kwak further discloses receiving/collecting image data as input to a machine learning system which incorporates various algorithms and output one or more kinds of predicted values to facilitate predicting property values. Thomas, Gao and Kwak are directed to the same field of endeavor since they are related to data processing methods utilizing neural network and machine learning technology. 
A person of ordinary skill in the art would have been motivated to combine the known machine learning system for predicting property values as taught by Kwak to the hierarchical neural network modeling techniques of Thomas and the method/system for training deep convolutional neural networks of Gao to achieve the claimed invention and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems, hence resulting in gathering up to date property information and assessing the value of structures of the property. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural network modelling techniques of Thomas with the method/system for training deep convolutional neural networks of Gao and the machine learning system for predicting property values as taught by Kwak since it allows for improving the efficiency of the assessment process for predicting estimated property values (col 5, lines 5-10; col14, lines 3-51).

With respect to claim 23,
Thomas, Gao and Kwak disclose all of the above limitations, Thomas further discloses,
wherein determining the type of the outside space is selected from the group consisting of: front yard, back yard, side yard and porch (¶17: “...context may be any suitable context, such as related to a location type, objects in the location, people in the vicinity, or an event type at the location. The first model 108 may determine the context in any suitable manner, such as using a machine learning method. The first model 108 may be a convolutional neural network trained for scene recognition. For example, the first model 108 may be trained on a set of input images associated with different context types. The first model 108 may output information about context and confidence level associated with the context The confidence level may be used to select a second model or to determine whether to use the output from the first model 108...”;¶18: “...the second model 109 may be a model to determine information about a home location, ... if the output from the first model 108 indicates that the location is in a home, the processor 101 may select the second model 109 to apply to the image. The second model 109 and the third model 110 may be convolutional neural network models trained to recognize objects of a particular type such that the second model 109 is related to a first object type and third model 110 is related to a second object type...”; ¶19 “...The second model 109 may be applied to the entire image or a segment of the image tailored to the second model 109. The models may have any suitable level of hierarchy. For example, the output of the second model 109 may be used to select a fourth or fifth model to apply...”; ¶24: “…The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level...”;¶26: “..there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors..”;¶27: “...the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images...”; ¶35: “...The model may be a machine learning model used to classify an image... output from the first sub-model and the second sub-model may be used to form context information 404. in one implementation, additional information from the first model is also used to determine the environmental context...”; ¶37: “...a processor captures image of environment.... multiple images are captured to be analyzed... the images maybe be images of different areas of the location or the images may be of the same location at different times...”)
Thomas discloses hierarchical modeling techniques for applying an entire image(s) of an environment into a (machine learning/trained neural network) model(s) to determine a context and/or description of the environment. The context information may provide environmental intelligence (image is outdoors, image is indoors) related to the location type or people or objects in the environment depicted in the image (see at least ¶17-¶19, ¶24-¶27, ¶35, ¶37).
A person of ordinary skill in the art would have been motivated to combine the hierarchical neural networking modelling techniques as taught by Thomas to achieve the claimed invention (determining the type of the outside space is selected from the group consisting of: front yard, back yard, side yard and porch) and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such neural network modelling and machine learning techniques into similar systems, hence resulting in an improved system for determining information about an outdoor location (¶17-¶20, ¶35, ¶37)

Claims 8, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Gao, Kwak in further view of Watson, US Patent Application Publication No US 2019/0354850 A1.
With respect to claim 8,
Thomas discloses all of the above limitations, Thomas further discloses, 
wherein the first neural network model is trained to determine the types for the first room and the second room using one or more images of the same types of rooms (¶24: “...the first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type...”; ¶33: “...Figure 3 is a diagram illustrating one example of relationships between a set of hierarchical models 300. For example, the output from a higher model in the hierarchy may be used to select a model lower in the hierarchy...”; ¶34: “...If the processor selects the home model 306, the processor may select kitchen model 307 or living room model 308 based on the output from the home model 306. After the kitchen model 307, the processor may apply the stove model 309, and after the living room model, the processor may apply the couch model 310. The processor may not apply cubical model 302 if the home model 306 indicates that the image is likely to be in a home environment with a level of confidence above a threshold...”; ¶35: “...The model may be a machine learning model used to classify an image... output from the first sub-model and the second sub-model may be used to form context information 404. in one implementation, additional information from the first model is also used to determine the environmental context...”; ¶37: “...a processor captures image of environment.... multiple images are captured to be analyzed... the images maybe be images of different areas of the location or the images may be of the same location at different times...”)
Thomas discloses hierarchical modeling techniques for applying an entire image(s) of an environment into a (machine learning/trained neural network) model(s) to determine a context and/or description of the environment. The context information may provide environmental intelligence (image is outdoors, image is indoors) related to the location type or people or objects in the environment depicted in the image (see at least ¶17-¶19, ¶24-¶27, ¶35, ¶37).
A person of ordinary skill in the art would have been motivated to combine the hierarchical neural networking modelling techniques as taught by Thomas to achieve the claimed invention and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such neural network modelling and machine learning techniques into similar systems, hence resulting in an improved system for determining information about an outdoor location (¶17-¶20, ¶35, ¶37)
Thomas, Gao and Kwak disclose all of the above limitations, the combination of Thomas, Gao and Kwak does not distinctly describe the following limitations, but Watson however as shown discloses,
a transfer learning technique.(¶30: “...Each of these data sets was further split into 4 parts: a first part was used to train the source model, a second part was used for validating the source model, a third part as used to create a transfer learning target workload, and a fourth part was used for validating the transfer learning training...”; ¶31: “…the term "transfer model" can refer to one or more neural network models that are pre-trained and can be utilized in one or more transfer learning processes, wherein new data sets can be analyzed by one or more transfer models to perform one or more machine learning tasks. Transfer models can be pre-existing models chosen from a library of neural network models and/or can be generated. For example, a transfer model can be generated from the combination and/or alteration of one or more pre-existing, pre-trained neural network models. Additionally, a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks…”)
Watson teaches a method/system for identifying and using pre-trained neural network models associated with a source data set to perform a target machine learning task. Watson further teaches that a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks. Thomas, Gao, Kwak and Watson are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural network modelling techniques of Thomas, the method/system for training deep convolutional neural networks of Gao and the machine learning system for predicting property values of Kwak with the transfer learning processes for neural network models as taught by Watson since it allows for enhancing the performance/accuracy of one or more target machine learning tasks (Abstract, ¶28-¶31).

With respect to claim 17, 
Thomas, Gao, Kwak disclose all of the above limitations, the combination of Thomas, Gao, Kwak does not distinctly describe the following limitations, but Watson however as shown discloses,
wherein the second neural network model is trained at least in part by using transfer learning (¶30: “...Each of these data sets was further split into 4 parts: a first part was used to train the source model, a second part was used for validating the source model, a third part as used to create a transfer learning target workload, and a fourth part was used for validating the transfer learning training...”; ¶31: “…the term "transfer model" can refer to one or more neural network models that are pre-trained and can be utilized in one or more transfer learning processes, wherein new data sets can be analyzed by one or more transfer models to perform one or more machine learning tasks. Transfer models can be pre-existing models chosen from a library of neural network models and/or can be generated. For example, a transfer model can be generated from the combination and/or alteration of one or more pre-existing, pre-trained neural network models. Additionally, a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks…”)
Watson teaches a method/system for identifying and using pre-trained neural network models associated with a source data set to perform a target machine learning task. Watson teaches a method/system for identifying and using pre-trained neural network models associated with a source data set to perform a target machine learning task. Watson further teaches that a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks. Thomas, Gao, Kwak and Watson are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural networking modelling techniques of Thomas, the method/system for training deep convolutional neural networks of Gao and the machine learning system for predicting property values of Kwak with the transfer learning processes for neural network models as taught by Watson since it allows for enhancing the performance/accuracy of one or more target machine learning tasks (¶28-¶31; ¶68-¶74, Fig 4, Fig 5).

With respect to claim 21,
Thomas, Gao and Kwak disclose all of the above limitations, the combination of Thomas, Gao and Kwak does not distinctly describe the following limitations, but Watson however as shown discloses,
wherein the first plurality of layers of the first neural network model includes at least one million parameters, and wherein the second plurality of layers of the second neural network model includes at least one million parameters, (Fig 4A, 4B, ¶30: “..., the term “neural network model” can refer to a computer model that can be used to facilitate one or more machine learning tasks, wherein the computer model can simulate a number of interconnected processing units that can resemble abstract versions of neurons... the processing units can be arranged in a plurality of layers (e.g., one or more input layers, one or more hidden layers, and/or one or more output layers) connected with by varying connection strengths (e.g., which can be commonly referred to within the art as “weights”)....”; ¶67-¶72; ¶68: “…the system 100 was utilized to analyze vision-based neural network models and/or source data sets, such as the database ImageNet22k, which contains 14 million images spread over 1481 categories … Each of these data sets was further split into 4 parts: a first part was used to train the source model, a second part was used for validating the source model, a third part as used to create a transfer learning target workload, and a fourth part was used for validating the transfer learning training. For example, the person hierarchy has greater than 1 million images…”; ¶69; ¶76). 
Applicant’s disclosure teaches ¶97: “...It should be appreciated that the machine learning models described herein may include tens of thousands, hundreds of thousands, or millions of parameters. ... neural network model 350 when trained to recognize the type of countertop in high-resolution kitchen images includes about 150 million parameters...algorithms for training such neural network models require even a greater amount of computational resources, as such models are trained using tens or hundreds of thousands of images....”. Watson discloses that as a neural network model trains (e.g., utilizes more training data), the computer model can become increasingly accurate; thus, trained neural network models can accurately analyze data with unknown outcomes, based on lessons learning from training data, to facilitate one or more machine learning tasks (¶68, ¶73, ¶76, Fig 4A, 5). Watson further discloses utilizing data sets containing images greater than 1 million images. 
A person of ordinary skill in the art would have been motivated to combine the visual based neural network models and source data sets containing millions of images spread over various categories as taught by Watson to the hierarchical neural networking modelling techniques of Thomas, the method/system for training deep convolutional neural networks of Gao, and the machine learning system for predicting property values of Kwak to achieve the claimed invention (first plurality of layers of the first neural network model includes at least one million parameters, the second plurality of layers of the second neural network model includes at least one million parameters,) and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such visual based neural network models and source data sets containing millions of images over various categories into similar systems, hence resulting in an improved system for providing accuracy associated with a particular target data set. Thomas, Gao, Kwak and Watson are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural networking modelling techniques of Thomas, the method/system for training deep convolutional neural networks of Gao and the machine learning system for predicting property values of Kwak with the transfer learning processes for neural network models as taught by Watson since it allows for enhancing the performance/accuracy of one or more target machine learning tasks (¶28-¶31; ¶68-¶74, Fig 4, Fig 5).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Gao, Kwak in further view of Bilandi, US Patent Application Publication No US 2019/0012768 A1.

With respect to claim 12,
Thomas, Gao, Kwak and Watson discloses all of the above limitations, the combination of Thomas, Gao, Kwak and Watson does not distinctly describe the following limitations, but Bilandi however as shown discloses,
processing multiple images using the first neural network model to identify images for which the first neural network model output differs from labels produced by manual classification obtain new labels for at least some of the multiple images; and update one or more parameters of the first neural network model by using the at least some of the multiple images with the new labels.(¶63: “…The training images are generally real images of fragmented materials that have been evaluated to identify fragmented material portions. In some embodiments, the evaluation is manual in that an operator will evaluate an image and label fragmented material portions within the image. The image is then saved along with information identifying each pixel as being at an edge of a fragmented material portion, inward from the edge on the fragmented material portion, or between fragmented material portions. A plurality of training images may be assembled to make up a training set…”; ¶82; ¶83; ¶99)
Bilandi discloses a method/system for the identification of fragmented material portions within an image. Thomas, Gao, Kwak and Bilandi are directed to the same field of endeavor since they are related to processing images utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical modelling techniques of Thomas, the method/system for training deep convolutional neural networks of Gao, the machine learning system for predicting property values as taught by Kwak and image evaluating features as taught by Bilandi since it allows for manually evaluating and labeling images for validation purposes and for optimally configuring the network (Fig 3, ¶61-¶64)

With respect to claim 15,
Thomas, Gao, Kwak disclose all of the above limitations, the combination of Thomas, Gao, Kwak does not distinctly describe the following limitations, but Bilandi however as shown discloses,
wherein the second neural network model uses a bank of convolution kernels having different resolutions (Fig 16, ¶107: “……A convolution kernel 1604 having 16 kernels is used to produce a first convolution 1606 of having 254.times.254.times.16 neurons (i.e. 16 channels of 254.times.254 pixels)… a second convolution is performed using a kernel 1610 following the pooling layer 1608, resulting in 125.times.125.times.32 neurons in the convolution layer 1612…”)
Bilandi discloses a method/system for the identification of fragmented material portions within an image. Thomas, Gao, Kwak and Bilandi are directed to the same field of endeavor since they are related to processing images utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical modelling techniques of Thomas, the method/system for training deep convolutional neural networks of Gao, the machine learning system for predicting property values as taught by Kwak and the image evaluating features as taught by Bilandi since it allows for efficiently detecting edge features in input pixel data (¶105-¶107).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Gao, Kwak in further view of Hellman, US Patent Application Publication No US 2019/0259293 A1.
With respect to claim 20,
Thomas, Gao, Kwak discloses all of the above limitations, the combination of Thomas, Gao, Kwak does not distinctly describe the following limitations, but Hellman however as shown discloses,
wherein the machine learning model is a random forest model (¶301: “…exemplary models can include, for example, a logistic regression model, a random forest model, a decision tree model, a probabilistic model, deep learning model, a neural network, a Bayesian network, or the like. In some embodiments, for example, a random forest model, and/or a logistic regression model may be the easy to fully train, whereas, a deep learning model, a neural network, and/or Bayesian network may better address issues of high complexity but may also be more difficult to train…”)
Hellman discloses a system for customizing an evaluation model to an evaluation style.  Thomas, Gao, Kwak and Watson are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical neural networking modelling techniques of Thomas, the method/system for training deep convolutional neural networks of Gao and the machine learning system for predicting property values of Kwak with the method/system for interface base machine learning model output customization as taught by Hellman since it allows for selecting/determining model types for training data (Abstract, ¶301).


Conclusion
References cited but not used:
Strong et al., US Patent No US 11,392,625 B2, “Systems and Methods for Utilizing Property Features from Images”, relating to utilizing real estate image data to identify objects and features in a plurality of parcels and constructing a predictive model to generate a customized output of real estate parcels predicted to have the feature of interest. 
Engelhorn et al., US Patent No US 10,346,924 B1, “Systems and Method for Analyzing Property Related Information”, relating to systems and methods for consolidating property-related data from multiple data sources into a consolidated view that may be output to the display of a user interface of a user device to improve user convenience and efficiency. .
Xia et al., US Patent No US 10,810,491 B1, “Real-time Visualization of Machine Learning Models”, relating to the real time visualizations of various characteristics of complex machine learning models may be provided to clients whereby a given data set used to train a set of model variants comprising hundreds of gigabytes or even terabytes of observation records.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                                   /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629